Title: To George Washington from Benjamin Tallmadge, 20 November 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Dear Genl
                     Stanwick Novr 20th 1782
                  
                  Since my Return to the Regt I have recd several Accounts from N.Y. the purport of which is as follows—viz. "No particular Alterations had Yet taken place in the general Cantonments of the Enemy—On the 10th inst. 23 Sail of large Transports arrived at N.Y. from Quebec—under Convoy of a 28 & 24 Gun Ships.
                  The Fleet which sailed some time ago, was Commanded by Lord Hood.
                  On the 14 inst. a Dispatch Vessel arrived at N.Y. from Jamaica, in Consequence of which the whole of the Fleet at N.Y. were immediately directed to get ready to put to sea—The 40th, 42d, 54th & 57th British Regiments were ordered to lie in readiness to move, & my Informants both suppose they are destined for the W. Indies.  No particular Accots of Consequence were made public from the West Indies, but it was whispered at N.Y. that a very large Spanish & French Fleet & Army had arrived at the Havanna & Martinico, & that it was generally supposed Jamaica would be very speedily attacked—N.Y. was in great Confusion from the suspected movements of the Fleet & part of the Army.
                  Two days ago, we are informed, Orders were given at N.Y. prohibiting all passing & repassing of people to & from the Country, but under the most particular restrictions.
                  It is strongly suspected by many that Gibralter is taken, and all agree that Charlestown is undoubtedly Evacuated before this time—One of my Informants say that he heard Major Beckwith say no part of the Garrison would come to N.Y. unless it was parts of Corps to join their Regts now at that Place.
                  I have sent two persons to  via Kingsbridge, & this day I propose to ride Eastward when I shall endeavour to send two more across the sound at different places—The Result of their Enquiries shall be immediately  Communicated to Your Excellency.  I have the Honor to be, With great Regard, Sir, Your Excellencys most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
               